Citation Nr: 0204082	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  98-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1984 to 
February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire.     


REMAND

The Board is of the opinion that additional action by the RO 
is requisite prior to any further review by the Board of the 
appellant's claim.  In the instant case, the appellant's 
original claim of entitlement to service connection for TMJ 
dysfunction was denied in a May 1996 rating action.  
Additional service medical records were subsequently received 
by the RO in January 1997, and in an April 1997 rating 
action, the RO denied the appellant's claim for service 
connection for TMJ dysfunction.  The appellant filed a Notice 
of Disagreement (NOD) in January 1998, and a Statement of the 
Case (SOC) was issued in February 1998.  The appellant 
submitted his substantive appeal (VA Form 9) in February 
1998.  

In a letter, dated in February 2001, the appellant stated 
that he had received medical treatment for his "dental" 
condition at the VA Medical Center (VAMC) in Manchester, New 
Hampshire, from 1989 to 1998.  The appellant further 
indicated that during that period of time, he had also 
received medical treatment for his "dental conditions" at 
the VAMC in Jamaica Plains and at the VAMC in Bedford, 
Massachusetts.  

In April 2001, the RO requested that the Boston VAMC provide 
them with any medical records which pertained to dental care 
treatment for the appellant.  The return response was that 
there were no dental notes.  

In April 2001, the RO also received the appellant's 
Application for Medical Benefits from the Manchester VAMC, 
dated in August 1989.  In addition, the RO received 
outpatient treatment records from the Bedford VAMC, from 
April 1989 to February 1998.  The records show intermittent 
treatment for the appellant's TMJ dysfunction.  According to 
the records, in February 1998, the appellant was treated for 
his "TMJ problem."  At that time, he complained of crepitus 
and jaw fatigue.  The appellant stated that during service, 
he was hit in the mouth with a bat and that some of his teeth 
were subsequently wired.  The diagnosis was TMJ disorder.  

In the instant case, the Board observes that while the 
appellant was furnished an SOC in February 1998, it must also 
note that evidence pertinent to the appellant's claim, 
specifically the outpatient treatment records from the 
Bedford VAMC, was received by the RO after the February 1998 
SOC had been issued.  Where, as in this case, additional 
pertinent evidence, such as the outpatient treatment records 
from the Bedford VAMC, is received after an SOC has been 
issued, "[a] Supplemental Statement of the Case (SSOC) . . . 
will be furnished to the appellant and his or her 
representative."  38 C.F.R. § 19.31 (2001).  See also 
38 U.S.C.A. § 7105(d) (West 1991).  Consequently, this case 
must be remanded for correction of this procedural defect in 
accordance with the provisions of 38 C.F.R. § 19.31.  See 
also 38 C.F.R. § 19.9 (2001).  

The Board also notes that in light of the appellant's 
February 2001 letter, although the evidence of record 
includes outpatient treatment records from the Bedford VAMC, 
dated from April 1989 to February 1998, and the appellant's 
Application for Medical Benefits from the Manchester VAMC, 
dated in August 1989, the evidence of record is negative for 
any records from the Jamaica Plains VAMC.  Inasmuch as the VA 
is on notice of the existence of additional VA records, these 
records should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
appellant's current treatment for TMJ dysfunction, the Board 
is of the opinion that a VA examination, as specified in 
greater detail below, should be performed.

The Board further notes that in November 2001, a hearing was 
conducted at the RO before the undersigned Board member.  At 
that time, the appellant testified that while he was 
stationed in Okinawa, Japan, he was hit in the mouth with a 
bat and had to have his teeth wired.  (Transcript (T.) at 
page (pg.) 2).  The appellant stated that he had a copy of 
the medical record from his service medical records which 
showed that he had received dental treatment and had to have 
his teeth wired.  (T. at pg. 4).  The undersigned Board 
member noted that it appeared that the service medical 
records which were of record were negative for any evidence 
showing that the appellant had to have his teeth wired during 
service.  (Id.).  Thus, the undersigned Board member 
indicated that the appellant's record was to be held open for 
30 days in order for the appellant to submit the referenced 
service medical record.  (Id.).  The Board notes that it does 
not appear from the evidence of record that the appellant 
subsequently submitted the aforementioned medical evidence.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
in further developing the claim, the RO must also ensure 
compliance with the notice and duty to assist provisions.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 
2001)), request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who had 
treated him at any time including 
following service, for TMJ dysfunction.   
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the Manchester, Bedford, and Jamaica 
Plains VAMC's. The RO should also inform 
the appellant of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

3.  The appellant should be advised that 
he should submit the copy of the service 
medical treatment record that he had 
referred to in his November 2001 Travel 
Board hearing which showed that he had to 
have his teeth wired during service. 

4.  The RO should also contact the 
National Personnel Records Center (NPRC) 
and request any additional service 
medical records pertaining to the 
appellant.  Any information obtained 
should be associated with the claims 
file.

5.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist, 
if available, to determine the nature, 
severity, and etiology of any TMJ 
dysfunction found to be present.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  After a review of the 
examination findings and the entire 
evidence of record, it is requested that 
the examiner render an opinion regarding 
whether it is at least as likely as not 
that the TMJ dysfunction, if found, is 
related to the appellant's period of 
active service.  A complete rationale for 
all opinions expressed must be provided.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

7.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue of 
entitlement to service connection for TMJ 
dysfunction.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




